DETAILED ACTION

Application Status
	Claims 1-8 and 10-20 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 19 February 2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “an inboard component”. Claims 5, 10, and 13 also recite, “an inboard component. It is unclear if each of these recited inboard components are intended to refer to the same feature since they are all introduced separately. 
Claim 7 recites, “a bearing located in the housing”. Claim 8 also recites, “a bearing located in the housing”. It is unclear if each of these bearing are intended to refer to the same feature since they are introduced separately. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites, “the first end of the control arm is connected to the wheel carrier” and is dependent on claim 1 which recites, “a pivotable control arm having a first end connectable to a wheel carrier”. Since claim 11 . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 16-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawashima (US 20020116104 A1).
	With respect to claim 1, Kawashima discloses: A suspension system for a vehicle (see abstract) comprising: a pivotable control arm (3L, Fig. 1) having a first end connectable to a wheel carrier (6L) and a second end connectable to an inboard component of the vehicle (see “vehicle body”, paragraph [0084]); a rotary actuator (1L); and a linkage (4L/5L) connecting the rotary actuator to the control arm, 
With respect to claim 2, Kawashima discloses: the rotary actuator (1L, Fig. 1) comprises an output shaft (see “rotation shaft”, paragraph [0087]); the linkage (4L/5L) comprising a torque transfer arm (4L) attached to the shaft, and a pushrod (5L) to connect the torque transfer arm to the control arm.
With respect to claim 3, Kawashima discloses: the pushrod (5L, Fig. 1) has an upper end pivotally connected to the torque transfer arm (4L) and a lower end pivotally connected to the control arm (3L).
With respect to claim 4, Kawashima discloses: the rotary actuator (1L, Fig. 1) comprises a drive motor (ML) and a gearbox (GL), the gearbox being configured to cause a step change (“the torque which is generated by the motor ML is increased according to the gearing ratio of the downgearing device GL”, paragraph [0084]) in the torque transmitted from the drive motor to the output shaft.
With respect to claim 16, Kawashima discloses: A vehicle (see “vehicle”, abstract) comprising a suspension system according to claim 1 (see claim 1 rejection above).
With respect to claim 17, Kawashima discloses: A control system for a vehicle as claimed in claim 16, the control system comprising: a torque control unit (18, Fig. 23); and a torque control loop (27); wherein in response to receiving information relating to a state of the vehicle and/or the road (see paragraph [0203]), the torque control unit is arranged to provide a torque reference (*T) to the torque control loop, the torque control loop being arranged to convert the torque reference into signals (see “electrical current command”, paragraph [0204]) for driving the rotary actuator. 
With respect to claim 18, Kawashima discloses: the torque control unit (18, Fig. 23) is further arranged to receive information regarding a desired suspension condition (see “stroke sensor” 
With respect to claim 20, Kawashima discloses the control step: determining a torque reference (*T, Fig. 23) based on a desired suspension condition; and using the torque reference to calculate a torque to be applied to the linkage by the actuator (see “torque command value ST” paragraph [0204]).
With respect to claim 21, Kawashima discloses the control step: converting the torque reference (*T, Fig. 23) to a current value (see “target electrical current value”, paragraph [0204]) for the actuator, wherein the actuator comprises a drive motor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 20020116104 A1) in view of Buma (EP 1894756 A2).
With respect to claim 5, Kawashima does not explicitly disclose: the actuator comprises
a housing mountable to an inboard component of the vehicle. 

It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Kawashima in view of Buma to have the actuator mounted to the vehicle body to arrive at the claimed invention in order to allow the actuator to generate a rotational force on the torque transfer arm. The actuator must be mounted somewhere, otherwise the rotary actuator would rotate around the torque transfer rod without transmitting torque to it and Buma teaches that mounting a rotary actuator to a vehicle body is sufficient for keeping an actuator in place as it transmits torque to another component. Accordingly, a person of ordinary skill in the art would expect predictable results when making the modification, the predictable result being that the rotary actuator would effectively achieve its intended purpose of applying a torque to a torque transfer rod. 
	With respect to claim 6, Kawashima in view of Buma discloses: a suspension system according to claim 5, wherein the torque transfer arm (Kawashima; 4L, Fig. 1) is rotatably mounted within the housing (housing around 1L).
	With respect to claim 7, Kawashima is silent in teaching: the torque transfer arm comprises an axle rotatably supported by a bearing located in the housing. 
	The suspension device disclosed by Buma includes a torque transfer arm (22, Fig. 4) comprising an axle (60) rotatably supported by a bearing (see “ball bearing”, paragraph [0071]) located in the housing.
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Kawashima in view of Buma to have a torque transfer arm rotatably supported by a bearing located in the housing in order to provide stability to the rotating part in the actuator as is common in the art. As disclosed by Goncalves (US 20140285071 A1), rotary actuators, like electric motors, “are 
	With respect to claim 8, Kawashima is silent in teaching: the torque transfer arm extends from a slot in the housing and wherein the axle is rotatably supported by a bearing located in the housing on either side of the slot. 
	Note, in view of Figure 3 submitted by the applicant, it appears as though the applicant may have intended to recite, “supported by a bearing located in the housing on both sides of the slot”.
	Buma discloses: a torque transfer arm (22, Fig. 4) extends from a slot (opening on left end of housing 74) in the housing (74, Fig. 5), and wherein the axle (60) is rotatably supported by a bearing (see “ball bearing”, paragraph [0071]) located in the housing on either side (side opposite the slot, see Fig. 5) of the slot. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Kawashima in view of Buma to arrive at the claimed invention to provide stability to the rotating part in the actuator as is common in the art. As disclosed by Goncalves (US 20140285071 A1), rotary actuators, like electric motors, “are typically mounted with a front and a rear bearing with the intended purpose of providing a stable rotating environment for the rotor”. Furthermore, bearings are common hardware used for reducing friction between rotatably engaged parts to increase the longevity of the rotatably engaged parts and accordingly, a person having ordinary skill in the art would have found it obvious to modify Kawashima in view of Buma to increase the longevity of the rotary actuator. 
s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 20020116104 A1) in view of Imaizumi (US 20020105127 A1).
	With respect to claim 10, Kawashima disclose all of the features as set forth above as well as a telescopic strut (see “shock absorber” paragraph [0235]) having a top mount connectable at an upper end of the strut to and inboard component of the vehicle (see “vehicle body” paragraph [0235]) but is silent in teaching a lower joint to connect a lower end of the strut to the wheel carrier; wherein a line between the top mount and the lower joint defines a steering axis of the wheel carrier. 
	Imaizumi discloses a suspension system having a telescopic strut (2/2b, Fig. 8) having a top mount (10) connectable at an upper end of the strut to and inboard component (1) of the vehicle and a lower joint (connection between 2 and 6) to connect a lower end of the strut to the wheel carrier (6). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Kawashima in view of Imaizumi to arrive at the invention claimed in claim 10 because Imaizumi teaches that it is known to attach a telescopic strut to a wheel carrier in a suspension system, and accordingly a person of ordinary skill in the art would expect predictable results when modifying Kawashima to have a strut mounted to a wheel carrier. The expected predictable results would be that the telescopic strut would serve its intended purpose to suppress or dampen vibration transmitted to a vehicle. 
The limitation, “a line between the top mount and the lower joint defines a steering axis of the wheel carrier”, is not explicitly disclosed by Kawashima or Imaizumi; however, the combination of the art discloses the same structure as the claimed invention, and accordingly, the limitation, as best understood by the examiner is met by the combination of references. 
With respect to claim 11, Kawashima in view of Imaizumi discloses: a suspension system according to claim 10, wherein the first end of the control arm (Kawashima; 3L, Fig. 1) is connected to the wheel carrier (6L).
. 
Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 20020116104 A1) in view of Hong (US 20100032920 A1).
With respect to claim 13, Kawashima discloses: the pivotable control arm (3L, Fig. 1) is a pivotable lower control arm (3L) and the system further comprises: a wheel carrier (6L); a pivotable upper control arm (2L) having a first end connected to the wheel carrier and a second end connectable to an inboard component of the vehicle; and a telescopic strut (see “shock absorber”, paragraph [0084]) having an upper end connectable to an inboard component of the vehicle (see “vehicle body”, paragraph [0084]).
Kawashima is silent in teaching: a lower joint to pivotally connect a lower end of the strut to the lower control arm.
Hong discloses a suspension system having a wheel carrier, a lower control arm (11, Fig. 2); and a telescopic strut (5) having a lower joint (20) to pivotally connect to the lower control arm. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Kawashima in view of Hong to have the strut pivotally connect to the lower arm by a joint. Such a person would have found the modification obvious because Hong teaches that it is known to mount a strut as claimed and accordingly, a person of ordinary skill would expect predictable results when applying the known method. Specifically, such a person would expect that the strut would serve its intended purpose to dampen or suppress vibrations transmitted to a vehicle when arranged as it is in Hong’s disclosure. 
With respect to claim 14, the combination of Kawashima and Hog disclose both a telescopic strut and pushrod connected to a lower control arm; however, the combination does not necessarily 
See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to claim 15, Kawashima in view of Hong disclose: a suspension system according to claim 14 further comprising a coil spring (Hong; not numbered, illustrated in Fig. 7) arranged coaxially around the telescopic strut (7). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 20020116104 A1) in view of Kuzuya (US 5859774 A).
With respect to claim 19, Kawashima discloses: the torque control unit comprises PID outer loops (see “PID control”, paragraph [0205]) configured to improve attitude motions but does not disclose the use of an H-infinity outer loop. 
Kuzuya (US 5859774 A) discloses a method of controlling a suspension system that combines the use of H-infinity (200, Fig. 4) and PID (300) controllers to work together according to a frequency separation principle (see “standard frequency transfer function” and “varied frequency transfer function”, abstract). Kuzuya further discloses that an H-infinity controller is advantageous for providing fast computing with a simple structure (see Col. 2, LL. 51-55).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Kawashima in view of Kuzuya to have a torque control unit comprising an H-infinity outer loop .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses suspension systems having rotary actuators in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         
/JAMES A ENGLISH/               Primary Examiner, Art Unit 3614